UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549  FORM N-PX  ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY  Investment Company Act File number: 811-01528 Bruce Fund, Inc.  (Exact name of registrant as specified in charter) 20 North Wacker Drive, Suite 2414, Chicago, IL 60606  (Address of principal executive offices) (Zip code)  John Swhear Huntington Asset Services, Inc. 2960 North Meridian Ste. 300 Indianapolis, IN 46208 (Name and address of agent for service)  Registrant's telephone number, including area code: 312-236-9160 Date of fiscal year end: 6/30  Date of reporting period: 07/01/09 - 06/30/10 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (Secs. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles.
